DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12 and 14 are objected to because of the following informalities: “arrangable” is misspelled and should read “arrangeable”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0339903 by Goma et al. (Goma hereinafter).

Regarding claim 1, Goma discloses a capacitive coupling device for capacitive coupling to a capacitive coupling means which is arrangable on the capacitive coupling device, the capacitive coupling device [see at least abstract; Figures 1-6] comprising: a first coupling surface, which has at least three coupling surface segments which are arranged separated from one another [see at least Figure 4, (11)]; a voltage supply configured to provide a first supply voltage and a second supply voltage which is different therefrom [see at least Figure 5A, (100); paragraphs 0059-0060 and 0065]; and a control circuit [see at least Figure 5A, (102) and (104)], which is arranged to connect at least one of the coupling surface segments selectively to the first supply voltage or to the second supply voltage in an electrically conductive manner or to disconnect it from the control circuit in such a way that the coupling surface segments connected to the first supply voltage form, with a first coupling surface area of the capacitive coupling means, a first capacitor, and the coupling surface segments connected to the second supply voltage form, with a second coupling surface area of the capacitive coupling means, a second capacitor [see at least paragraphs 0059-0060 and 0065].

Regarding claim 2, Goma discloses the capacitive coupling device as claimed in claim 1, wherein the capacitive coupling device is arranged to exchange data between the capacitive coupling device and the capacitive coupling means and to provide energy to the capacitive coupling means by means of the capacitive coupling [see at least paragraph 0022].

Regarding claim 3, Goma discloses the capacitive coupling device as claimed in claim 1, wherein the control circuit is arranged to detect an approach of the capacitive coupling means [see at least Figure 6, (S602); paragraph 0054].

Regarding claim 5, Goma discloses the capacitive coupling device as claimed in claim 1, wherein the coupling surface segments are different in size [see at least paragraph 0064].

Regarding claim 11, Goma discloses the capacitive coupling device as claimed in claim 1, wherein the at least three coupling surface segments are four or more coupling surface segments which are arranged in a matrix form [see at least Figure 4, (11)].

Regarding claim 12, Goma discloses a capacitive coupling system, comprising: a first capacitive coupling device as claimed in claim 1 [see above]; and a second capacitive coupling device for capacitive coupling to a second capacitive coupling means which is arrangable on the second capacitive coupling device [see at least Figure 4, multiple (2) and the divided pad (1a)-(1d)].

Regarding claim 13, Goma discloses an electronic inhalation device, comprising: a capacitive coupling device as claimed in claim 1 [see above].

Regarding claim 14, Goma discloses a method for operating a capacitive coupling device for capacitive coupling to a capacitive coupling means which is arrangable on the capacitive coupling device [see at least abstract; Figures 1-6], wherein the capacitive coupling device has a first coupling surface, which has at least three coupling surface segments which are arranged separated from one another [see at least Figure 4, (11)], and a voltage supply configured to provide a first supply voltage and a second supply voltage which is different therefrom [see at least Figure 5A, (100); paragraphs 0059-0060 and 0065], the method comprising: selectively connecting at least one of the coupling surface segments to the first supply voltage or to the second supply voltage in an electrically conductive manner or disconnecting the coupling surface segment from the control circuit; forming a first capacitor from the coupling surface segments connected to the first supply voltage and a first coupling surface area of the capacitive coupling means; and forming a second capacitor from the coupling surface segments connected to the second supply voltage and a second coupling surface area of the capacitive coupling means [see at least paragraphs 0059-0060 and 0065].

Regarding claim 15, Goma discloses the method as claimed in claim 14, further comprising: exchanging data between the capacitive coupling device and the capacitive coupling means and providing energy by means of the capacitive coupling [see at least paragraph 0022].

Regarding claim 16, Goma discloses the method as claimed in claim 14, further comprising: detecting an approach of the capacitive coupling means [see at least Figure 6, (S602); paragraph 0054].

Regarding claim 18, Goma discloses the method as claimed in claim 16, further comprising: after detecting the approach of the capacitive coupling means, bringing the capacitive coupling device into the configuration mode [see at least Figure 6, (S602)-(S606)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0339903 by Goma et al. (Goma hereinafter) in view of US 2015/0243442 by Kanno et al. (Kanno hereinafter).

Regarding claim 4, Goma discloses the capacitive coupling device as claimed in claim 1, wherein the control circuit is further arranged: to bring the capacitive coupling device into a configuration mode [see at least Figure 6. (S602)-(S606)]; in the configuration mode, to bring at least one of the coupling surface segments into the three switching states: connected to the first supply voltage, connected to the second supply voltage, and disconnected from the control circuit [see at least paragraphs 0059-0060 and 0065].
Goma fails to disclose and to determine a sum of the capacitances of the first capacitor and the second capacitor for each of the three switching states.  However, Kanno discloses switching states based on capacitance [see at least paragraphs 0110-0114].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize capacitance to determine the state of the system as the system is based on capacitive coupling. Thus, the capacitance is a logical way to detect the receiving device and its power requirements while eliminating the need for other measurements.

Regarding claim 17, Goma discloses the method as claimed in claim 14, further comprising: bringing the capacitive coupling device into a configuration mode [see at least Figure 6. (S602)-(S606)]; in the configuration mode, bringing at least one of the coupling surface segments into the three switching states: connected to the first supply voltage, connected to the second supply voltage, and disconnected from the control circuit [see at least paragraphs 0059-0060 and 0065].
Goma fails to disclose and determining a sum of the capacitances of the first capacitor and the second capacitor for each of the three switching states.  However, Kanno discloses switching states based on capacitance [see at least paragraphs 0110-0114].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize capacitance to determine the state of the system as the system is based on capacitive coupling. Thus, the capacitance is a logical way to detect the receiving device and its power requirements while eliminating the need for other measurements.

Regarding claim 19, Goma discloses the method as claimed in claim 17.
Goma fails to disclose further comprising: providing a configuration for a normal operating mode based on the determined sums of the capacitances of the first capacitor and the second capacitor and the associated configurations.  However, Kanno discloses switching states based on capacitance [see at least paragraphs 0110-0114].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize capacitance to determine the state of the system as the system is based on capacitive coupling. Thus, the capacitance is a logical way to detect the receiving device and its power requirements while eliminating the need for other measurements.

Regarding claim 20, Goma in view of Kanno teaches the method as claimed in claim 19.
Goma discloses further comprising: exchanging data with the capacitive coupling means in the normal operating mode [see at least paragraph 0022].

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0339903 by Goma et al. (Goma hereinafter).

Regarding claim 6, Goma discloses the capacitive coupling device as claimed in claim 1.
Goma discusses using various sizes in prior art [see at least paragraph 0006], but fails to disclose wherein the at least three coupling surface segments include two larger coupling surface segments and at least one smaller coupling surface segment which is smaller than the larger coupling surface segments, wherein a size ratio of the larger coupling surface segments to the smaller coupling surface segments is at least 1.5:1.  
Goma discloses the claimed invention except for the different sizes. It would have been an obvious matter of design choice to utilize different size coupling surface segments, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  And multiple sizes would allow for more compatibility with receiving devices.

Regarding claim 7, Goma discloses the capacitive coupling device as claimed in claim 6.
Goma discusses using various sizes in prior art [see at least paragraph 0006], but fails to disclose wherein the smaller coupling surface segment or at least one of the smaller coupling surface segments is arranged laterally adjacent to at least one of the larger coupling surface segments.
Goma discloses the claimed invention except for the location of the surface segments. It would have been obvious to one having ordinary skill in the art before the effective filing date the invention was made to arrange the surface segments as described, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  This arrangement would further allow for different sized receiving devices, thus expanding the types or receiving devices that can be used with the system.

Regarding claim 8, Goma discloses the capacitive coupling device as claimed in claim 6.
Goma discusses using various sizes in prior art [see at least paragraph 0006], but fails to disclose wherein the smaller coupling surface segment or at least one of the smaller coupling surface segments is arranged between the two larger coupling surface segments.
Goma discloses the claimed invention except for the location of the surface segments. It would have been obvious to one having ordinary skill in the art before the effective filing date the invention was made to arrange the surface segments as described, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  This arrangement would further allow for different sized receiving devices, thus expanding the types or receiving devices that can be used with the system.

Regarding claim 9, Goma discloses the capacitive coupling device as claimed in claim 6.
Goma discusses using various sizes in prior art [see at least paragraph 0006], but fails to disclose wherein the smaller coupling surface segment or at least one of the smaller coupling surface segments is arranged outside an intermediate area of the two larger coupling surface segments.
Goma discloses the claimed invention except for the location of the surface segments. It would have been obvious to one having ordinary skill in the art before the effective filing date the invention was made to arrange the surface segments as described, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  This arrangement would further allow for different sized receiving devices, thus expanding the types or receiving devices that can be used with the system.

Regarding claim 10, Goma discloses the capacitive coupling device as claimed in claim 6.
Goma discusses using various sizes in prior art [see at least paragraph 0006], but fails to disclose wherein at least one of the smaller coupling surface segments is arranged between the two larger coupling surface segments and at least one further of the smaller coupling surface segments is arranged outside an intermediate area of the two larger coupling surface segments.
Goma discloses the claimed invention except for the location of the surface segments. It would have been obvious to one having ordinary skill in the art before the effective filing date the invention was made to arrange the surface segments as described, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  This arrangement would further allow for different sized receiving devices, thus expanding the types or receiving devices that can be used with the system.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubono et al. (US 2009/0302690) discloses a capacitive coupling system with multiple sized couplers.
Bartlett et al. (US 2021/0021160) discloses a capacitive coupling system with various surface arrangements of couplers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836